Citation Nr: 1516986	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-12 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee/leg disability.  

2.  Entitlement to service connection for a left knee/leg disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with depressed mood.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to August 2003 and from June 2004 to June 2005.  

This appeal comes to the Board of Veterans' Appeals (Board) from April 2010 and September 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Because the evidence of record documents several psychiatric diagnoses, the Board has recharacterized the issue on the title page as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder with depressed mood.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of entitlement to service connection for a left knee/leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A June 2008 RO decision denied entitlement to service connection for a left knee disability (claimed as a left leg injury).  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the June 2008 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for a left knee disability (claimed as a left leg injury), and raises a reasonable possibility of substantiating the claim.  

3.  An acquired psychiatric disorder, to include PTSD and adjustment disorder with depressed mood, did not have onset during active service and is not etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The June 2008 RO decision denying entitlement to service connection for a left knee disability (claimed as a left leg injury) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a left knee disability (claimed as a left leg injury) has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder with depressed mood, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Regarding the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a left knee disability, the Board notes that the Veteran is entitled to general notice of the requirement for new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Such notice was also provided in an April 2010 letter sent to the Veteran, which also provided adequate notice regarding his claim of entitlement to service connection for an acquired psychiatric disorder.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, and associated all such records with the claims file.  

To the extent that the Veteran reported Vet Center treatment and such records have not been associated with the claims file, the Board notes that a January 2013 notice letter advised the Veteran that his authorization was required to obtain such records.  To date, the Veteran has not either provided such records or authorized VA to obtain the records on his behalf.  A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, and the Veteran was clearly advised of the need to submit evidence in support of his claim, but he has not done so.  38 U.S.C.A. § 5107 (West 2014).  The duty to assist is not a one-way street; if a claimant wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds the duty to assist does not require remand to obtain any outstanding Vet Center treatment records.  

The Veteran was afforded relevant VA examinations in June 2008 and April 2011.  The Board finds the examinations and resulting opinions to be adequate in order to decide the claims on appeal.  The examiners considered the Veteran's relevant medical history, reviewed the claims file, provided sufficiently detailed descriptions of the claimed disabilities, and provided rationales to support the opinions provided.  The examination reports also set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained.  Hence, no further notice or assistance to the Veteran is required and appellate review may proceed without prejudice to the Veteran.  


II.  New and Material Evidence - Left Knee/Leg Disability

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for a left knee disability (claimed as a left leg injury)was previously denied in a June 2008 RO decision, after the Veteran failed to appear for a scheduled May 2008 VA examination.  The RO acknowledged that there was evidence of an in-service injury to the Veteran's left knee and post-service complaints of left knee pain, but found that there was no current, chronic disability.  

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the June 2008 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).  

Since the prior final June 2008 RO decision, relevant evidence added to the record includes VA treatment records and a June 2008 VA examination of the Veteran's left knee/leg which contains relevant findings and also documents a current diagnosis of left knee and quadriceps strain.  Such evidence is new and material; it was not of record at the time of the prior final RO decision and it relates to a material element of the previously denied claim for service connection.  As the information submitted since the last final decision constitutes new and material evidence, the claim of entitlement to service connection for a left knee disability must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


III.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Specifically, service connection for PTSD requires the presence of three particular elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2014).  

For the purposes of establishing service connection, medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a) (2014), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder with depressed mood.  

Service treatment records document normal psychiatric evaluations upon entry to the Veteran's periods of active service in January 1999 and June 2004.  A June 2003 report of medical history documents that the Veteran attempted suicide at age 16 by taking pills, but noted he did not have any current suicidal or homicidal ideation.  A post-deployment health assessment in September 2003 documents the Veteran's report of PTSD symptoms including nightmares and intrusive thoughts, constantly being on guard, watchful, and easily started, in addition to feeling numb and detached.  He reported that during his deployment from March 2003 to September 2003, he saw the enemy killed, was involved in combat and discharged his weapon, was in fear of being killed, and had little interest or pleasure in doing things.  Within a subsequent January 2005 post-deployment health assessment covering a period of deployment from August 2004 to January 2005, the Veteran denied combat experience or danger of being killed.  He also denied any treatment for stress, depression, or suicidal thoughts; however, he reported being constantly on guard, watchful, and easily startled.  

The Veteran's May 2010 statement in support of his PTSD claim reports a stressor incident when he was reloading ammunition trucks and experienced a nearby explosion.  

The Veteran's spouse submitted a May 2010 statement which reported that the Veteran experienced frightening nightmares and depression which had a negative effect on their relationship and led to their separation.  She concluded that the Veteran's mental and emotional problems came from being in the military.  

Post-service VA treatment records show that the Veteran has been treated for psychiatric conditions assessed as PTSD and adjustment disorder with depressed mood.  

Private treatment also document psychiatric diagnoses of depression and adjustment disorder.  In November 2007, the Veteran was hospitalized for suicidal ideation, major depression, and alcohol dependence.  

The Veteran was afforded a VA psychiatric examination in April 2011.  At that time, he reported current psychiatric treatment, including prescribed medication and therapy.  He reported a pre-military history including past physical abuse by his stepfather, alcohol abuse beginning in his teenage years, and counseling as a teenager for suicidal ideation.  Following a psychiatric evaluation, the examiner stated that the Veteran did not meet the diagnostic criteria for PTSD; rather, he diagnosed the Veteran with alcohol dependence, depressive disorder, and personality disorder.  He stated that the it was less likely than not that the Veteran's depressed mood was related to his conceded stressor. He noted that the depression began during the Veteran's traumatic childhood, when he also received treatment for suicidal ideation.  Additionally, he noted that the Veteran's depression may be exacerbated by his alcohol dependence, and that his personality disorder was associated with his arrest record during adulthood and adolescence.  

While the record is inconsistent as the whether or not the Veteran has a current diagnosis of PTSD, the Board finds that this is immaterial as the record is notably absent for any competent evidence of a nexus between any of the Veteran's diagnosed psychiatric conditions and his active service.  The Board acknowledges that the Veteran and his spouse are competent to report his observable symptoms.  See Layno, 6 Vet. App. at 469.  However, the Board finds that the Veteran and his spouse, as laypersons with no demonstrated medical knowledge or expertise, are not competent to provide a nexus opinion regarding a diagnosed acquired psychiatric disorder and his active service.  See Jandreau, 492 F.3d at 1376-77.  Therefore, to the extent that they lay evidence of record attributes the Veteran's diagnosed psychiatric disorders to active service, such statement are afforded little probative value.  

Rather, the objective, competent, and probative opinion of the April 2011 VA examiner found that the Veteran did not have a diagnosis of PTSD and that his diagnosed psychiatric conditions were attributable to his traumatic childhood, arrests during adolescence and adulthood, and his exacerbated by his alcohol dependence.  As such, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder with depressed mood.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a left knee/leg disability; to that extent only, the claim is granted.  

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with depressed mood, is denied.  


REMAND

As discussed above, the Board has reopened the Veteran's claim of entitlement to service connection for a left knee/leg disability, and although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded for further evidentiary development.  

Post-service VA treatment records from May 2008 and December 2009 document the Veteran's complaints of pain in his left thigh resulting from a left quadriceps injury during physical training in May 2006.  In May 2010, the Veteran reported that he injured his left quadriceps during a physical fitness test at Camp Lejeune in May 2006.  He stated that he heard a loud pop and felt the muscle in his leg retract.  He reported that he was treated at the Naval Hospital and that the doctor classified the injury as a ruptured quadriceps but did not recommend surgery due to a high risk of reinjury.

In May 2010, the Veteran's spouse submitted a statement detailing how the Veteran told her about a May 2006 injury to his left thigh during training at Camp Lejeune for which he was seen at the Naval Hospital.  She stated that she observed the muscle of his left thigh balled up and that the Veteran complained of pain and discomfort.  

Active service also includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  

While the claims file does contain records from the Naval Hospital at Camp Lejeune, they were received in August 2005 and do not appear to contain any service treatment records after the Veteran's June 2005 discharge, although notably, the Veteran's DD Form 214 for his period of service from June 2004 to June 2005 notes that his discharge was not a final discharge.  Moreover, the Veteran and his spouse each reported that he injured his left quadriceps during a period of training at Camp Lejeune in May 2006.  Additionally, the June 2008 VA examiner suggested that it was possible that the Veteran injured his left quadriceps as he was experiencing residuals of progressively worse tenderness in that area.  

Therefore, upon remand the AOJ should attempt to obtain to confirm any periods of ACDUTRA or INACDUTRA subsequent to June 2005, and to obtain any related service treatment and personnel records.  If such records confirm an injury to the Veteran's left quadriceps, the AOJ should undertake any additional development warranted, to include a VA examination to determine the etiology of any current left leg disability, especially in light of the suggested association by the June 2008 VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to secure all of the Veteran's service treatment records and all of his service personnel records, including a breakdown of any periods of ACDUTRA or INACDUTRA (including, but not limited to a period of training at Camp Lejeune in May 2006) from the National Personnel Records Center (NPRC), from the service department, from a Reserve unit, or from any other appropriate source as necessary to obtain complete records.  Any records obtained should be associated with the claims file.  If a negative response is received, it must be clearly documented in the claims file.  

2.  After verifying any periods of ACDUTRA or INACDUTRA and obtaining any relevant service treatment or personnel records, undertake any additional development warranted in light of such development, to include the possibility of an additional VA examination concerning the etiology of the Veteran's claimed left knee/leg disability.  

3. Thereafter, readjudicate the Veteran's claim on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


